                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               RALEIGH DIVISION

LATOYA BOGAN,                                  )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )       Case No. 5:19-cv-379
                                               )
DIRECT ENERGY, LP,                             )
                                               )
       Defendant.                              )

                          NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff, LATOYA BOGAN, (“Plaintiff”), through her attorney, Hormozdi Law Firm,

LLC, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily dismisses this case,

with prejudice, against Defendant, DIRECT ENERGY, LP.



   DATED: October 9, 2019                   Respectfully submitted,
                                            HORMOZDI LAW FIRM, LLC

                                     By: /s/ Shireen Hormozdi
                                            Shireen Hormozdi
                                            Hormozdi Law Firm, LLC
                                            1770 Indian Trail Lilburn Road, Suite 175
                                            Norcross, GA 30093
                                            Tel: 678-395-7795
                                            Fax: 866-929-2434
                                            shireen@agrusslawfirm.com
                                            shireen@norcrosslawfirm.com
                                            Attorney for Plaintiff




            Case 5:19-cv-00379-D Document 7 Filed 10/09/19 Page 1 of 2
                               CERTIFICATE OF SERVICE

       On October 9, 2019, I electronically filed the Notice of Voluntary Dismissal with the Clerk
of the U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of
Voluntary Dismissal to Defense Counsel, Molly McGinley, at Molly.McGinley@klgates.com.

                                             By: /s/_Shireen Hormozdi ______      ___
                                                     Shireen Hormozdi




            Case 5:19-cv-00379-D Document 7 Filed 10/09/19 Page 2 of 2
